Citation Nr: 0409692	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  00-17 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to disability compensation for a dental disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the 
U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to June 
1945.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  In that decision, the RO denied compensation for the 
veteran's dental disability.  He duly appealed the RO's 
determination and in a January 2003 decision, the Board also 
denied compensation on the basis that the veteran did not have a 
dental disability for which such compensation was payable.  

The veteran duly appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  While the matter was 
pending before the Court, in January 2004, the veteran's attorney 
and a representative of VA's Office of General Counsel, on behalf 
of the Secretary, filed a Joint Motion for Remand.  In a February 
2004 order, the Court granted the motion, vacated the Board's 
January 2003 decision, and remanded the matter for action 
consistent with the January 2004 Joint Motion.  

As set forth in more detail below, a remand of this matter is 
required.  This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The veteran is 
advised that VA will notify him if further action is required on 
his part.  


REMAND

The veteran's service medical records show that in June 1944, he 
sustained injury to his teeth and mouth as a result of shell 
fragment wounds incurred during combat.  In April 1948 and January 
1954 rating decisions, the RO granted service connection for teeth 
numbers 7, 14, 19, 24-28, and 30, for the purposes of obtaining VA 
outpatient dental treatment.  See 38 C.F.R. § 3.381 (2003).  

In its January 2003 decision, the Board denied the veteran's claim 
of entitlement to compensation for a dental disability, finding 
that the evidence did not show, nor did the veteran contend, that 
he had any dental disability which met the requirements for 
compensation set forth at 38 C.F.R. § 4.150, Diagnostic Codes 9900 
through 9916 (2003).

In the January 2004 Joint Motion referenced above, the parties 
indicated that in light of the evidence of traumatic injury to the 
veteran's mouth in service, under 38 C.F.R. § 3.159(c)(4)(B) 
(2003), a medical examination was necessary in order to determine 
whether the veteran had any dental disability which met the 
requirements for compensation set forth in 38 C.F.R. § 4.150, 
Diagnostic Codes 9900 through 9916 (2003).

In view of the foregoing, the matter is remanded to the RO for the 
following action:

1.  The RO should contact the veteran and ask him to identify the 
names, addresses, and approximate dates of treatment for all 
health care providers who have treated him for a dental disability 
since July 2001.  After securing any necessary authorization for 
the release of medical information, the RO should attempt to 
obtain copies of the pertinent treatment records identified by the 
veteran.

2.  The veteran should also be afforded a VA dental examination to 
determine whether he has any compensable dental disability which 
was incurred in active service.  The veteran's claims folder 
should be made available to the examiner for review in conjunction 
with the examination of the veteran.  The examiner should be 
requested to provide an opinion as to whether it is at least as 
likely as not that the veteran currently exhibits any potentially 
compensable dental disability, such as osteomyelitis or 
osteoradionecrosis of the maxilla or mandible; loss of the 
mandible, maxilla, ramus, or coronoid process; loss of the hard 
palate, not replaceable by prosthesis; nonunion of the mandible; 
limited motion of the temporomandibular articulation; or loss of 
teeth due to loss of substance of the body of the maxilla or 
mandible, which was incurred in service.  

3.  After the actions requested above have been completed, the RO 
should review the record considering all of the evidence.  If the 
benefit sought on appeal remains denied, the veteran and any 
representative should be furnished a supplemental statement of the 
case and given the opportunity to respond thereto.

The case should then be returned to the Board, if in order.  The 
veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





